Colerick, C.
This action was instituted by the appellees against the appellant before a justice of the peace of Rush county, Indiana, upon an account for goods sold and delivered. The appellant appeared to and defended the action before the justice of the peace, but filed no set-off or counterclaim. The case was tried, and resulted in the rendition of a judgment in favor of the appellees for $53.76, and from this judgment the appellant appealed to the Rush Circuit Court, where the action was tried by the court upon the same issues as those tried before the justice of the peace, and judgment yvas rendered by the court on the 26th day of October, 1883, for $40, in favor of the appellees, with which they are content, but the appellant has appealed therefrom to this court.
The appellees, upon notice to the appellant, have moved this court to dismiss the appeal, on the ground that the action originated before a justice of the peace, and as the amount in controversy, exclusive of interest and costs, does not exceed $50, that this court has no jurisdiction in the case.
It is settled by an unbroken line of decisions that in order to give this court jurisdiction, under our present statutes, in cases originating before justices of the peace, the amount in *447controversy, exclusive of interest and costs, must exceed $50. Cowley v. Town of Rushville, 60 Ind. 327; Louisville, etc., R. W. Co. v. Jackson, 64 Ind. 398; Painter v. Guirl, 71 Ind. 240; Halleck v. Weller, 72 Ind. 342; Parsley v. Eskew, 73 Ind. 558; Sprinkle v. Toney, 73 Ind. 592; Pennsylvania Co. v. Trimble, 75 Ind. 378; Breidert v. Krueger, 76 Ind. 55; Wagner v. Kastner, 79 Ind. 162; Baltimore, etc., R. R. Co. v. Johnson, 83 Ind. 57; Louisville, etc., R. W. Co. v. Coyle, 85 Ind. 516.
Filed June 21, 1884.
Where the plaintiff recovers $50 or less, and is satisfied with the amount of recovery, and the defendant is merely resisting the recovery, and is asserting no set-off or counterclaim, then the amount so recovered is all that is in controversy. Louisville, etc., R. W. Co. v. Coyle, supra; Painter v. Guirl, supra; Baltimore, etc., R. R. Co. v. Johnson, supra.
As this court has no jurisdiction to hear and determine this case, the appeal must be dismissed.
Pee Cueiam. — The appeal is dismissed, at the costs of the, appellant.